Citation Nr: 1127559	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  07-37 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include depression.

2.  Entitlement to a compensable initial disability rating for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active military service from September 1988 to July 1998.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board does not find that the Veteran (or the evidence of record) has raised the issue of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, the Board notes that at the June 2009 VA examination the Veteran indicated that he was enrolled as a college student.


FINDINGS OF FACT

1.  A VA psychologist has linked the Veteran's depression to his active military service.

2.  Throughout the rating period on appeal, the Veteran's GERD is manifested by complaints of heartburn and some regurgitation; recurrent epigastric distress, significant weight loss, and malnutrition have not been shown.


CONCLUSIONS OF LAW

1.  Depression was incurred in the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for an initial rating of 10 percent for GERD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7346 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

As the January 2006 rating decision granted service connection for GERD, that claim is now substantiated.  As such, the filing of a notice of disagreement as to the disability rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the disability rating assigned triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  The Board observes that as for rating the Veteran's disability on appeal, the relevant criteria have been provided to the Veteran, including in the September 2007 statement of the case.  In March 2006 VA provided the Veteran notice on effective date and disability rating elements.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

By correspondence dated in January 2005 the Veteran was informed of the evidence and information necessary to substantiate the claim for service connection for psychiatric disability, to include depression, the information required of the appellant to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  VCAA notice was completed prior to the initial AOJ adjudication of the depression claim.  Pelegrini.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA records.  The Board finds that the VA examinations obtained in this case are adequate, as they included an examination of the Veteran and elicited his subjective complaints.  The VA examinations described the Veteran's GERD disability in sufficient detail so that the Board is able to fully evaluate the claimed disability.  The Board also finds the VA examination opinions pertaining to the claim for service connection for a psychiatric disability, to include depression, are more than adequate, as the VA examiners reviewed the Veteran's medical records and provided supporting rationale for the opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

I.  Service connection for psychiatric disability, to include depression

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

The Veteran's service treatment records reveal multiple instances of complaints and treatment related to anxiety, stress, and depression.  A February 1998 service treatment record (near the end of the Veteran's active military service) indicated that the Veteran essentially complained of an ever-increasing depressed mood; the diagnosis was an adjustment disorder with depression and anxiety.  The Veteran specifically stated that he had depression and excessive worry on the September 1996 Medical History Report.

In a January 2006 addendum, a December 2005 VA psychologist stated as follows:

[The Veteran's] depressive disorder, not otherwise specified, with anxious features, is due to his active duty.  Although [the Veteran's] present depression has a different event connected to it in the sense that while he was in the Navy he was depressed because of problems going on at home, he did lose his service career because of this depression and this is causing his depression at the present time.

The diagnosis was depressive disorder NOS with anxious features.

The December 2005 VA examiner has linked the Veteran's depression to his active service.  As for the probative value of the December 2005 VA examiner's opinion, the Board notes that the December 2005 VA examiner reviewed the Veteran's claims file, performed a contemporaneous examination of the Veteran, and gave a rationale for the opinion provided.

The Board does not find that the April 2009 VA examination report or accompanying May 2009 addendum contradicts the December 2005 VA examiner's opinion.  In fact, a close reading of the April 2009 examiner's comments (in the May 2009 addendum) tend to be more favorable than unfavorable to the Veteran's claim.

The Board finds that the Veteran's assertions as to continuity of symptomatology of depression symptoms since service are credible (See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  In this regard, the Board again notes that the Veteran made specific complaints of depression at the time of his separation from service.

The Board finds that the evidence of record as a whole is, at the bare minimum, in equipoise as to a nexus to service.  Resolving doubt in the Veteran's favor, the Board finds that service connection for depression is warranted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Initial disability rating for GERD

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant appeal is from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The January 2006 rating decision granted service connection for GERD, and assigned a noncompensable rating, effective January 14, 2005.

The Veteran's service-connected GERD is rated under Diagnostic Code 7346, as analogous to hiatal hernia.  Under this code, a 10 percent rating is assigned when there are two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is assigned when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 

After review, the Board finds that a 10 percent initial disability rating is warranted for the Veteran's GERD throughout the rating period on appeal.

At his November 2005 VA examination the Veteran reported that his GERD resulted in heartburn and occasional regurgitation, and a September 2006 VA record noted a long history of heartburn.  At the June 2009 VA stomach examination the Veteran indicated that his condition had been stable but that in the past three months he had begun to experience discomfort in the form of a hot fluid in his throat.  While the Veteran indicated that he did not experience nausea or vomiting, he did indicate that he had a sense of bloating and a slight increase in eructation.  Physical examination of the abdomen was noted to be "benign."  

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board finds the Veteran to be credible and consistent in the reports of the symptoms he experiences, and such reports have included symptoms that approximate the criteria for a 10 percent rating.  In particular, the Board notes the Veteran's long-term complaints of heartburn.  Further, it appears that problems associated with regurgitation have also been part of the Veteran's GERD disability picture.

A higher 30 percent rating is not warranted as there is no evidence that his GERD disability has been productive of considerable impairment of health.  In this regard, examinations have revealed that his health has been relatively good with no signs of persistently recurrent epigastric distress, significant weight loss, malnutrition, loss of appetite, or anemia.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit an even more favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's service-connected GERD disability is not so unusual or exceptional in nature as to render the schedular rating inadequate.  The Veteran's GERD disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by the disability on appeal.  The evidence does not reflect that the GERD disability on appeal has caused marked interference with his employment (or with his college coursework) or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

ORDER

Service connection for depression is granted.

An initial rating of 10 percent for GERD is granted, subject to the applicable law governing the award of monetary benefits.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


